IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAURENCE PETERSEN,*                          §
                                             §      No. 285, 2017
         Respondent Below,                   §
         Appellant,                          §      Court Below—Family Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      File Nos. CS10-01739, CS11-02058
CALEB MANNS, ASHLEY                          §      Pet. Nos. 16-26621, 16-26637
MANNS, TYLER DACOSTA,                        §
VICTORIA DACOSTA,                            §
                                             §
         Petitioners Below,                  §
         Appellees.                          §

                               Submitted: October 13, 2017
                               Decided:   November 1, 2017

                                       ORDER

         This 1st day of November 2017, it appears to the Court that:

         (1)    On September 28, 2017, the Clerk issued a notice directing the

appellant, Laurence Petersen, to show cause why this appeal should not be dismissed

for Petersen’s failure to pay the Family Court record preparation fee and transcript

costs. Petersen was advised that his failure to respond to the notice to show cause

would result in the dismissal of the appeal as unopposed.

         (2)    Petersen’s response to the notice to show cause was due no later than

October 12, 2017. Petersen did not file a response and has not paid for the Family



*
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
Court record preparation fee and transcript costs. Under these circumstances,

dismissal of Petersen’s appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                        2